DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/09/2020 was filed on or after the effective filing date of the instant application on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 10 claims “A machine-readable medium…” which is defined in the Applicant’s disclosure as “computer-readable storage media can comprise, but not be limited to, random access memory (RAM)..." (see ¶ [00068]). The underlined language is open-ended and makes possible non-statutory interpretations. Furthermore, under the new memorandum issued by USPTO Director Kappos in January 26, 2010, a broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine-readable medium or other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium (or consequently includes one where the medium is a signal per se). A “signal” embodying functional descriptive material is neither a process (“actions”), machine, manufacture nor composition of matter (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory categories of § 101.  Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory and appears to be one type of claim that is considered nonstatutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).

Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Sharma et al (US 2016/0379410).
Regarding claim 1, Buratti discloses a device (media device 120 or 201 in Figures 1 and 2), comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 5), the operations comprising: 
receiving video content over a communication network (¶ [0041]-[0043] and ¶ [0052] for receiving media content over a communication network);

identifying an object in the video content according to the point of interest (step 430 in Figure 4; ¶ [0027], ¶ [0042], ¶ [0046], ¶ [0051], ¶ [0070] and ¶ [0076] for determining an object of the ROI in the video frame); 
obtaining information associated with the object; generating results content based on the video content and the information with the object; and providing the results  content to a communication device, wherein the communication device presents the results content (steps 440-450 in Figure 4; ¶ [0051], ¶ [0056], ¶ [0061], ¶ [0071]-[0072] and ¶ [0078]-[0079] for obtaining ancillary information associated with the object, compiling the results content of the identified object and its associated ancillary information and providing the results content to other devices for display).
Buratti is silent about generating and providing first augmented reality content based on the video content and the information associated with the object to a communication device for presenting.
Sharma discloses determining a region of interest (ROI) included objects in relation to a presentation of the video content, generating first augmented reality content based on the video content and the information associated with the object shown in the ROI; and providing the first augmented reality content to a communication device, wherein the communication device presents the first augmented reality content in non-real time (¶ [0014]-[0018] and ¶ [0025]-[0028]).


Regarding claim 2, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 1. The combined system further discloses receiving user-generated input from the communication device (Buratti’s Figure 2); generating second augmented reality content based on the user-generated input; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (taught by Sharma; ¶ [0015] and  ¶ [0023]-[0028]).

Regarding claim 6, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining a target advertisement (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); generating a second augmented reality content based on the target advertisement; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (taught by Sharma; ¶ [0025]-[0028]).



Regarding claim 9, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining information associated with the video content (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); generating a second augmented reality content based on the information associated with the video content; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (taught by Sharma; ¶ [0023]-[0028]). 

Regarding claim 17, Buratti discloses a method, comprising:
receiving, by a processing system including a processor, video content over a communication network (¶ [0041]-[0043] and ¶ [0052] for receiving media content over a communication network);
determining, by the processing system, a point of interest in relation to a presentation of the video content via equipment utilized by a user (steps 310-340 in Figure 3, ¶ [0040], ¶ [0054]-[0055] and ¶ [0062]-[0066] for determining a region of interest (ROI) in a displaying frame of the video content via a display device utilized by a user);

obtaining, by the processing system, information associated with the object; obtaining, by the processing system, a target advertisement; generating, by the processing system, results content based on the video content and the information with the object and target advertisement; and providing, by the processing system, the results  content to a communication device, wherein the communication device presents the results content (steps 440-450 in Figure 4; ¶ [0027], ¶ [0051], ¶ [0056], ¶ [0061], ¶ [0071]-[0072] and ¶ [0078]-[0079] for obtaining ancillary information associated with the object and target advertisement, compiling the results content and providing the results content to other devices for display).
Buratti is silent about generating and providing first augmented reality content based on the video content and the information associated with the object to a communication device for presenting.
Sharma discloses determining a region of interest (ROI) included objects in relation to a presentation of the video content, generating first augmented reality content based on the video content and the information associated with the object shown in the ROI; and providing the first augmented reality content to a communication device, wherein the communication device presents the first augmented reality content in non-real time (¶ [0014]-[0018] and ¶ [0025]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti system with capability of 

Regarding claim 18, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 17. The combined system further discloses wherein the target advertisement is associated with the video content or the object (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]; and taught by Sharma; ¶ [0028]).

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Sharma et al (US 2016/0379410) as applied to claim 2 above, and further in view of Zia et al (US 2020/0051338).
Regarding claim 3, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 2. The combined system is silent about the user-generated input instructs the device to provide the second augmented reality content to equipment of a social media user, over a social media network, the second augmented reality content comprises an interactive chat to enable interaction with the social media user via the equipment of the social media user.
Zia discloses the user-generated input instructs the device to provide the second augmented reality content to equipment of a social media user, over a social media 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Sharma system with the teaching of Zia, so to enhance user viewing experience with capabilities of sharing and communicating with other users in social network.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Sharma et al (US 2016/0379410) as applied to claim 2 above, and further in view of Lee et al (US 2020/0168177).
Regarding claim 4, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 2. The combined system is silent about the user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the user-generated input.
Lee discloses the user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the user-generated input (Figures 25A-25B; ¶ [0188]-[0189]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Sharma system with the teaching of Lee, so to enhance user interaction with displayed objects in the augmented reality content.


Lee discloses the user-generated input instructs the device to adjust parts of the object, the generation of the second augmented reality content comprises adjusting the object according to the user-generated input, and the adjusting of the object includes at least one of exploring, opening, or expanding the object (Figures 24D and 25A-25C).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Sharma system with the teaching of Lee, so to enhance user interaction with displayed objects in the augmented reality content.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Sharma et al (US 2016/0379410) as applied to claim 6 above, and further in view of Sugawara (US 2018/0158242).
Regarding claim 8, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 6. The combined system is silent about the augmented reality content comprises a banner advertisement descriptive of the target advertisement.
Sugawara discloses the augmented reality content comprises a banner advertisement descriptive of the target advertisement (¶ [0058]).


Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 8.

Claims 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Zia et al (US 2020/0051338).
Regarding claim 10, Buratti discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor (Figure 5), facilitate performance of operations, the operations comprising:
receiving video content over a communication network (¶ [0041]-[0043] and ¶ [0052] for receiving media content over a communication network);
determining a point of interest in relation to a presentation of the video content via equipment utilized by a user (steps 310-340 in Figure 3, ¶ [0040], ¶ [0054]-[0055] and ¶ [0062]-[0066] for determining a region of interest (ROI) in a displaying frame of the video content via a display device utilized by a user);
identifying an object in the video content according to the point of interest (step 430 in Figure 4; ¶ [0027], ¶ [0042], ¶ [0046], ¶ [0051], ¶ [0070] and ¶ [0076] for determining an object of the ROI in the video frame); 

Buratti is silent about the user generated input instructs to provide a first augmented reality content to a social media user, over a social media network; generating the first augmented reality content based on the video content and the information associated with the object that includes an interactive chat to interact with the social media user; and providing the first augmented reality content to the communication device for presenting.
Zia discloses receiving user-generated input from a communication device, wherein the user generated input instructs the processing system to provide a first augmented reality content to a social media user, over a social media network; generating the first augmented reality content based on the video content and the information associated with the object that includes an interactive chat to interact with the social media user; and providing the first augmented reality content to the communication device, the communication device presents the first augmented reality content (Figures 5, 7 and 10-11; ¶ [0027]-[0030], ¶ [0035], ¶ [0070]-[0074] and ¶ [0080]-[0081]).


Regarding claim 12, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 10. The combined system further discloses obtaining a target advertisement; generating a second augmented reality content based on the target advertisement; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]; and taught by Zia; Figure 6).

Regarding claim 13, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 12. The combined system further discloses wherein the target advertisement is associated with the video content or the object (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]; and taught by Zia; Figure 6).

Regarding claim 14, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 12. The combined system further discloses wherein the second augmented reality content comprises an overlay of the target advertisement on video content (Zia’s Figure 6).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Zia et al (US 2020/0051338) as applied to claim 10 above, and further in view of Lee et al (US 2020/0168177).
Regarding claim 11, Buratti in view of Zia discloses the device as discussed in the rejection of claim 10. The combined system is silent about the user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the user-generated input.
Lee discloses the user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the user-generated input (Figures 25A-25B; ¶ [0188]-[0189]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Zia system with the teaching of Lee, so to enhance user interaction with displayed objects in the augmented reality content.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Zia et al (US 2020/0051338) as applied to claim 12 above, and further in view of Sugawara (US 2018/0158242).
Regarding claim 15, Buratti in view of Sharma discloses the device as discussed in the rejection of claim 12. The combined system is silent about the augmented reality content comprises a banner advertisement descriptive of the target advertisement.
Sugawara discloses the augmented reality content comprises a banner advertisement descriptive of the target advertisement (¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Zia system with the teaching of Sugawara, so to provide an alternative way of presenting target advertisements as a matter of designed choices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421